(Filed July 2, 2003)
McGRAW, J.,
dissenting:
I dissent from the majority’s opinion because, in my view, the Administrative Law Judge (“ALJ”) failed to see the proverbial forest for the trees. Despite the evidence of the true parameters of Appellant’s advanced level administrative and supervisory responsibilities and the overall scope of his activities, the ALJ deemed the evidence of the number of employees Appellant supervises in his current position to be dispositive of the issue of Appellant’s reclassification. Because
I believe the evidence supports Appellant’s contention that he is entitled to be reclassified from an Information Systems Manager II to an Information Systems Manager III, I respectfully dissent.